DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "particles" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the Markush-type group “comprising each of the following…”. This is a non-closed format which renders the scope of the claim indefinite.
Claim 28 recites a step of “further […] adding […] K2O. However, K2O is listed in the Specification as an oxide from which chemical reaction takes place [0019]. It is unclear if the “element” as claimed is added separately from the “chemical” recited in claim 27.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Aquamot (DE 4201198 A1) in view of Burnham et al. (US Patent Publication No. 2016/0355443 A1), further in view of Aijala et al. (US Patent No. 5,851,260) and Wikipedia (High-frequency vibrating screens, 2014).

In regard to claim 27, Aquamot discloses a method for manufacturing a fertilizer [Page 4, lines 60-66] for enhancing plant growth (e.g. beneficial for plant physiology) [Page 5, line 40] and elimination of bad odors [Abstract], comprising the steps of:
obtaining animal manure [Page 2, lines 50-58];
adding a chemical, especially the oxide, hydroxide or carbonate of magnesium or calcium (e.g. Ca(OH)2, Mg(OH)2) to the animal manure [Abstract], the reference generally teaching a ratio of 61.5% treatment chemical to the amount of animal manure [Variant 1-4];
causing a chemical reaction between the animal manure and the chemical which increases the temperature of the animal manure [Abstract] to 80-95°C [Claim 6] and liberates products evaporated from the slurry [Claim 9] (e.g. volatile ammonium constituent);
the liberated gaseous ammonia is condensed [Claim 9];
thereby producing a fertilizer for enhancing plant growth (e.g. beneficial for plant physiology) [Page 5, line 40] and wherein bad odors within the animal manure are eliminated (e.g. deodorized) by adding the chemical(s) [Abstract].

The Aquamot reference does not explicitly teach a step of incorporating the condensed liquid ammonia liberated in the Aquamot process into the manure chemical mixture.

Burnham et al. is directed to a method for manufacturing a fertilizer from animal manure [Paragraph 0025]. During processing, ammoniation from vaporized ammonia and recycle addition may occur [Paragraph 0104]. Water that is retained from the capture of ammonia (e.g. liquefied ammonia) is condensed and returned as process water [Paragraph 0104]. One of ordinary skill in the art would understand recycle addition to mean condensing the vaporized ammonia for recycle back into the fertilizer material being formed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to condense gaseous ammonia released from Aquamot’s steps of fertilizer production for recycle back into the fertilizer product. One of ordinary skill in the art would have been motivated to enhance the nitrogen content of the material while recovering vaporized ammonia [Paragraph 0093] and ammonia recycle addition allows for the manufacture of a fertilizer with a predetermined content of nitrogen (e.g. adding a predetermined amount of ammonia to the liquefied mixture) [Paragraph 0030].

The Aquamot reference formulates pelletized fertilizer [Abstract]. The reference does not explicitly disclose “screening particles using multiple vibrating screens that results in particle sizes of 100 micrometers or less”.

Aijala et al. is directed to a fertilizer suspension suitable for drip irrigation [Abstract]. Aijala describes clogging as a problem in drip irrigation especially if fertilizers are made of NPK-raw materials which are typically used in convention granular (e.g. pellet) fertilizers [Column 1, lines 40-44]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to grind and screen the material  produced in the Aquamot reference in the case where the fertilizer product is intended for use in drip irrigation or solution fertilization as described by Aijala. One of ordinary skill in the art would have been motivated to screen particles to sizes of 100 µm or less because the orifice of the nozzle used in irrigation systems may be very small (e.g. 100 µm) [Column 1, lines 30-32] and doing so will prevent closing. Furthermore, vibrating screens are known to achieve a high efficiency of separation by breaking down the surface tension between particles [Wikipedia, Page 2, 3rd Paragraph].

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Aquamot (DE 4201198 A1) in view of Burnham et al. (US Patent Publication No. 2016/0355443 A1), Aijala et al. (US Patent No. 5,851,260) and Wikipedia (High-frequency vibrating screens, 2014) and further in view of Baccarani (US Patent No. 5,282,879).

In regard to claims 28-29, Aquamot discloses the addition of dolomite which provides macronutrients Ca and Mg [Example 5]. Aquamot does not disclose a step of adding a micronutrient to the animal manure.

Burnham discloses selecting suitable micronutrients for supplementing the fertilizer being manufactured [Paragraph 0092]. These nutrients include the micronutrients Cu, Fe, B, Mn, Mo, Zn or a combination thereof. Baccarani further discloses a manure-based fertilizer composition with a balanced supply of the main nutritive elements ( N, P, K) and secondary elements ( Ca, Mg, S) as well as useful microelements ( B, Mn, Zn, Cu, Mo, Co, Fe) [Column 3, lines 65-68]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add macronutrient and/or micronutrient components to the animal manure being processed by the Aquamot invention because crops require both macronutrients and micronutrients which are supplied by fertilizer compositions [Burnham, Paragraph 0026]. One of ordinary skill in the art would have been motivated to include essential macronutrients and micronutrients in fertilizer for plant growth and soil health based on the desired plant response.

Response to Arguments
The rejection of claims 28-29 under 35 U.S.C. 112(a) is withdrawn in view of Applicant’s amendments to the claims.

Applicant's arguments filed 09/27/2022 have been fully considered In view of the amendments to the claim and on further consideration, a new ground(s) of rejection is made above.

Applicant argues (pg. 6) the statement that "one of ordinary skill in the art would have been motivated to include essential macronutrients and micronutrients in fertilizer for plant growth and soil health based on the desired plant response" is hindsight reasoning. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, an understanding of macronutrients and micronutrients is within the level of one of ordinary skill in the art with regard to fertilizer compositions. Furthermore, Burnham demonstrates that “preferably fertilizers, when applied to a crops, release nitrogen and other nutrients to soil at a rate slower than nitrogen release by inorganic fertilizers containing the same nutrients such as urea as a nitrogen source. Preferably the nutrients comprise one or more of nitrogen, phosphorus, potassium, sulfur, iron, manganese, magnesium, copper, calcium, selenium, boron, zinc and combinations thereof” [0026]. The amount of nutrients is predetermined in the manufacture of a fertilizer [0030].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        December 5, 2022